Citation Nr: 0126320	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947 and from July 1950 to February 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran perfected a timely appeal of this determination 
to the Board.

When this matter was previously before the Board in September 
2000, it was remanded for further development; that 
development is the subject of the following remand.


REMAND

The veteran contends, in essence, that entitlement to a TDIU 
is warranted because his service-connected gastrointestinal 
disability is so severely disabling that he is unemployable.  
In doing so, he acknowledges that he has been retired since 
1991 and is no longer seeking full-time employment.

Regulations provide that if the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Moreover, consideration may not 
be given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In the September 2000 remand, the Board observed that the 
veteran's sole service-connected disability, the residuals of 
gastrectomy with gastro-jejunostomy for duodenal ulcer 
disease, was evaluated at 60 percent disabling.  In addition, 
after discussing the veteran's pertinent medical history, the 
Board indicated that the medical evidence was insufficient to 
determine whether the veteran was unemployable by reason of 
his service-connected disability alone.  The Board thus 
concluded that a further medical evaluation was necessary to 
determine the current nature and extent of his service-
connected gastrointestinal disability, to include having the 
examiner comment on the extent to which the veteran's 
service-connected disability alone precluded substantially 
gainful employment consistent with his level of education and 
his occupational experience.  In directing that the veteran 
be examined, the Board indicated that the examiner should 
offer the opinion after reviewing the veteran's pertinent 
medical records in the claims folder.

In light of the Board's remand instructions, in May 2001, the 
veteran was afforded a formal VA examination.  A review of 
the examination report suggests that the physician did not 
have the benefit of reviewing the veteran's claims folder 
prior to the preparation of her report.  Indeed, although she 
noted that the veteran was being regularly followed for this 
condition, she offered no comments on the veteran's treatment 
or any pertinent clinical or laboratory findings.  Moreover, 
in response to the Board's inquiry, she opined, "The patient 
is experiencing mild abdominal cramping that might interfere 
with his ability to work if he were interested in working.  
But currently the patient is retired and does not want to 
hold down a full-time job at this time."  

A review of the claims folder shows that the veteran has been 
retired and is in his 70s.  The Board thus again acknowledges 
that the veteran has not been seeking employment.  The Board 
also reiterates that the veteran suffers from several 
nonservice-connected disabilities.  In remanding this claim, 
the Board sought a medical opinion regarding the extent to 
which the veteran's service-connected gastrointestinal 
disability impairs his ability to perform substantially 
gainful employment consistent with his level of education and 
his occupational experience.  Unfortunately, the examiner's 
response-that the disability "might interfere with his 
ability to work"-does not answer the Board's inquiry.

Under the circumstances, the Board has no discretion but to 
remand this matter for compliance with the September 2000 
remand instructions.  As the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, since the Board's September 2000 remand, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Consistent with this 
legislation and existing Court precedent, when there is 
unemployability, VA must either a obtain a competent medical 
opinion from an examiner, subsequent to his or her review of 
the record, and/or a physical examination, to determine 
whether it is at least as likely as not that the veteran's 
service-connected disability alone renders him unable to 
secure or follow a substantially gainful occupation.  See 
VCAA, 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
records of the veteran's treatment for 
gastrointestinal problems from any 
facility or source identified by the 
veteran.  This must specifically include 
any outstanding records of the veteran's 
treatment by the private physician at 
Hayward Hospital identified by examiner 
who conducted the May 2001 VA 
examination.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the physician who prepared the May 2001 
VA examination report review the claims 
folder and provide an addendum regarding 
the veteran's employability.  It is 
imperative that the examiner review the 
evidence in the claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in her report.  
The examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
gastrointestinal disability renders him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  The 
veteran need not be re-examined unless an 
examination is deemed necessary.

3.  If the physician who prepared the May 
2001 VA examination report is not 
available, or is unable to provide the 
requested opinion, the veteran should be 
scheduled to undergo another pertinent VA 
examination.  It is imperative that the 
examiner review the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  Thereafter, 
the examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the his service-connected 
gastrointestinal disability renders him 
unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  If, after re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


